 



Exhibit 10.51

Summary of Executive Officer and Director Compensation Arrangements

Executive Officer Compensation

     The following table presents the 2005 base salary of, and 2004 bonus
payments pursuant to Pride’s annual incentive compensation plan to, the Chief
Executive Officer of Pride and three of its four other most highly compensated
executive officers as of December 31, 2004. The other most highly compensated
executive officer as of December 31, 2004, Marcelo Guiscardo, is no longer
employed by Pride following the termination of his employment in January 2005.
The components and related targets under the annual incentive compensation plan
for 2005 are expected to be approved by the compensation committee at its next
meeting following the filing of this annual report on Form 10-K.

                      Annual Compensation       2005     2004   Name and
Principal Position   Salary     Bonus  
Paul A. Bragg
  $ 750,000     $ 400,000  
President and Chief Executive Officer
               
Louis A. Raspino
    390,000       355,325  
Executive Vice President and Chief Financial Officer
               
John R. Blocker, Jr.
    375,000       323,495  
Executive Vice President — Operations
               
Gary W. Casswell
    265,000       198,802  
Vice President — Eastern Hemisphere Operations
               

Director Fees

     The annual retainer for each outside director is $9,000 per quarter, or
$36,000 annually. The chairman of the board receives $18,000 per quarter, or
$72,000 annually. Each outside director also receives a fee of (a) $1,500 for
each board meeting attended, (b) $1,500 for each committee meeting attended that
is not on the date of a board meeting and (c) $500 for each committee meeting
attended that is on the date of a board meeting. In addition, the chairman of
the Audit Committee receives an annual fee of $12,000, the chairman of the
Compensation Committee receives an annual fee of $6,000 and the chairman of the
Nominating and Corporate Governance Committee receives an annual fee of $6,000.

     The Nominating and Corporate Governance Committee has approved a revised
retainer for the chairman of the board of directors. Effective at the first
meeting of the board following the 2005 annual stockholders meeting, the
chairman will receive a retainer of $110,000 per year for service as chairman,
with no additional fees payable for meetings attended.

